Title: To James Madison from James Monroe, 12 October 1813
From: Monroe, James
To: Madison, James


Dear SirWashington octr 12. 1813
Finding that my arrangments in Loudoun might be completed on the day I arriv’d there, I came down on the following day, monday. Altho the upper road is bad, I still think it will be found better than either of the others. Some letters are recd. from Mr Crawford, the most important of wh. are in cypher. They shall be forwarded without delay we have nothing from our comrs. Chauncey’s fate is unknown, & the Secry of the navy doubts, the accuracy of the acct., given in the papers of the action said to have taken place between him & Yeo. We hope that Mr Cutts’s child is better. With great respect & esteem I am sincerely yours
Jas Monroe
